Exhibit 10.1

 

 

 

 

 

 

Picture 2 [msm-20150706ex101f824edg001.jpg] 

MSC Industrial Supply Co.

Tel.800.645.7270

Fax.800.255.5067

www.mscdirect.com

 

June 29, 2015

 

Rustom Jilla

106 Beechwood Road

Summit, NJ  07901

 

Dear Rustom,

 

  

We are very pleased to extend a conditional offer of employment to you for the
position of Executive Vice President and Chief Financial Officer, reporting to
Erik Gershwind, President and Chief Executive Officer with MSC Industrial Supply
Co.  This offer is conditional upon your completion of a satisfactory background
check.  The effective date of your employment is to be determined.

 

As an exempt associate, your annualized base salary will be $475,000.00.  This
will be earned and paid, every other Thursday, at the bi-weekly rate of
$18,269.23.  After your start date, you will also receive a restricted stock
grant valued at $500,000, subject to a 5-year vesting period.  You will be
eligible for a company bonus in November, 2016 for the performance period of
September 1, 2015 through August 31, 2016.    Although future bonuses are not
guaranteed, your annual company bonus target will be 70% of your annual base
salary.  These bonus targets vary each year and are based on company and
individual performance, as well as Board approval.

 

Regarding the equity portion of your compensation package, you will be eligible
to receive an annual equity grant valued at $700,000 in October, 2015.  The
equity grant will be in the form of restricted stock units, non-qualified stock
options, and/or performance based RSUs, and subject to an award agreement.  The
equity grant is generally made annually but is not guaranteed, but based on
company and individual performance, as well as Board approval. 

 

MSC will provide you with a leased, four-door car valued at $55,000.  MSC will
pay for the insurance, maintenance and gas for the vehicle.  In the alternative,
you may opt for a car allowance of $1,100.00 per month, which is paid in 26
bi-weekly payments per year.  Please be advised that either the lease or the
allowance benefit is considered income and may have tax implications.  You
should consult a tax expert for advice on this issue.

 

As a full-time associate of MSC, you may elect to participate in all of our
benefits when eligible.  As an Executive Vice President, you are not subject to
a set vacation or sick pay schedule but may take time off as needed with the
agreement of your direct manager.  In addition, our standard benefit package
includes major medical/dental insurance, 401(k) savings plan and tuition
reimbursement.  Based upon a start date within the month of July 2015, you will
be eligible to enroll in our medical/dental insurance and 401(k) savings plans
on September 1, 2015.

 

Under separate cover, you will be sent a new associate orientation packet that
includes a Change of Control document, MSC’s “Associate Confidentiality,
Non-Solicitation and Non-Competition 

 





An Affirmative Action/Equal Opportunity Employer

 

--------------------------------------------------------------------------------

 

Agreement,” as well as the “Prior Employment Compliance Agreement,” execution of
which is a condition of your employment.  Neither this condition, nor this offer
letter should be construed as a contract of employment.  Additionally, your
employment is contingent upon you providing appropriate documentation as
required by Federal law to prove your identity and eligibility to work in the
United States.  Please bring the appropriate document(s) and paperwork on your
first day of employment.  A complete list of eligible documents can be found on
the I-9 Form provided. 

 

After you have had a chance to review this information, feel free to call me at
980-428-0754 if you have any questions.

 

Rustom, on behalf of Erik and everyone at MSC, I am thrilled to have you part of
our team and MSC.  I look forward to working with you.

 

Sincerely,

 

 

Kari Heerdt

SVP, Chief People Officer

 

 

Your signature below indicates that you have read and understand the contents of
this letter and accept the position of Executive Vice President and Chief
Financial Officer for MSC Industrial Supply Co.

 

 

 

 

 

/s/ Rustom Jilla

 

June 30, 2015

Signature

 

Date

 

 

 

 

 

 

 

 

 

 



 

 

--------------------------------------------------------------------------------